Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered February 6, 1980, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The court’s refusal to instruct the jury, as requested, on the issue of the voluntariness of the defendant’s statements, as required by CPL 710.70 (subd 3), necessitates a new trial (see People v Graham, 55 NY2d 144). Contrary to the People’s position, the error may not be regarded as harmless (cf. People v Almestica, 42 NY2d 222), as the statute is mandatory in its direction and the court’s refusal deprived the jury of any instructions regarding the standards by which to evaluate the defendant’s claim that the statements in issue had been “coerced” (see People v Britt, 43 NY2d 111; People v *860Evans, 63 AD2d 653). These admissions formed an integral part of the People’s case, and it is not at all clear that the jury would have convicted the defendant without them. We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Gulotta, Bracken and Boyers, JJ., concur.